Citation Nr: 0639084	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-19 073 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1956 
to September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
bilateral hearing loss.  The veteran filed his notice of 
disagreement in August 2003, the RO issued a statement of the 
case in April 2004, and the veteran perfected his appeal in 
May 2004.  The case was certified to the Board in August 
2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that his bilateral hearing loss is 
attributable to acoustic trauma sustained while he was on 
active duty.  He states after suffering an immediate loss of 
hearing when on maneuvers in Japan and exposure to 
unprotected tank fire, he was treated at an Army Dispensary 
in May - June 1957.  The record discloses that the veteran's 
service medical records are missing and presumably destroyed 
by a 1973 fire at the National Personnel Records Center 
(NPRC).  The RO requested that the NPRC search for records 
for the veteran from the 8th Cavalry Regiment.  While no 
records were found, it should be noted that in May 2003, the 
NPRC said this particular unit was deactivated in April 1957.  
In reviewing the veteran's file, the DD 214 Form states that 
he also served in the "567th Med Co (Amb) (Sep)."  It is 
unclear from the file whether the NPRC also searched under 
this unit.  At minimum, the NPRC must affirmatively state 
that a search for morning reports for the "567th Med Co (Amb) 
(Sep)" for May to July 1957 was unavailing.

The Board is aware that the veteran also submitted an NGB 
Form 22, reflecting his separation from the Army National 
Guard in May 1976 and a December 1974 enlistment examination 
report.  However, there is no indication that the RO 
attempted to obtain records from the Army National Guard 
itself.  This should be accomplished.  

Lastly, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claim.  In 
this regard, it is observed that the veteran served in a 
cavalry unit, which would be consistent with his exposure to 
tank weapons fire.  It is also observed that the National 
Guard medical record the veteran submitted revealed he was 
considered to have bilateral hearing loss at that time 
(1974), and that recent VA records likewise reflect the 
presence of hearing loss.  In view of this, an examination of 
the veteran, with an opinion as to the likely etiology of any 
current hearing loss would be useful.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the NPRC and 
request that it search its records for 
any additional service medical records 
for the veteran, specifically unit 
morning reports from the "567th Med Co 
(Amb) (Sep)," for May through July 1957.  
If additional service medical records are 
not available, this should be certified 
by the NPRC.

2.  The RO should obtain the veteran's 
medical records from the Michigan Army 
National Guard.  It should request all 
available medical records for any period 
of service in the National Guard.  If the 
records are not available or do not 
exist, a reply to that effect is required 
and should be associated with the claims 
folder.

3.  Next, the veteran should be scheduled 
for a VA examination to determine the 
nature, extent, and etiology of his 
bilateral hearing loss.  Prior to the 
examination, the claims folder should be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(i.e. at least a 50% probability) that 
the veteran's hearing loss is 
etiologically related to acoustic trauma 
in service, or whether it may be 
concluded to have manifest to a degree of 
10 percent within one year of his 
discharge from service.  The rationale 
for all opinions expressed should be 
provided.

4.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted in full, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  Thereafter, if appropriate, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



